Mr. Presiding Justice Gary delivered the opinion of the Court. This case, with the parties reversed, was here four years ago (44 Ill. App. 145), and the decree for the now appellant was reversed for want of proof of an execution returned unsatisfied. That proof is now in the record; but apparently because the appellant was not content with one execution so returned, but sued out two more, • which were likewise' so returned, but to the returns were added the words “ returned with schedule,” the bill was dismissed upon an implication from those words that Tates might have had property to satisfy them. If anything is implied it is merely that Yates had'only property exempt from execution, which is not in the way of this judgment creditor’s bill. It is not denied that the judgment of a justice of the peace may be the foundation of such a bill. Steere v. Hoagland, 39 Ill. 264. Ho proof was offered of any right by anybody other than Yates to the fund which the bill sought to reach, and therefore the decree should have been in favor of the appellant for that fund. The decree is reversed and a decree entered here in favor of the appellant against the Home National Bank of Chicago, for the sum of $52.90, without costs. Fuqua v. Robinson, 5 Gil. 128. The appellant will recover his costs here from the other appellees. Reversed and remanded.